Exhibit 10.27

EXECUTION VERSION

 

LOGO [g542120exapg1.jpg]         

Dated 1 March 2013

(with effect from 25 February 2013)

Facility Agreement

USD50,000,000

between

Central European Distribution Corporation

as Borrower

and

Roust Trading Ltd

as Lender

White & Case LLP

5 Old Broad Street

London EC2N 1DW



--------------------------------------------------------------------------------

1.  

Definitions and Interpretation

     2    2.  

The Facility

     10    3.  

Purpose

     10    4.  

Conditions of Conversion

     10    5.  

Repayment

     11    6.  

Prepayment and Cancellation

     11    7.  

Interest

     12    8.  

Tax Gross-up and Indemnities

     13    9.  

Other Indemnities

     18    10.  

Mitigation by the Lenders

     18    11.  

Costs and Expenses

     19    12.  

Guarantee and Indemnity

     20    13.  

Representations

     24    14.  

Information Undertakings

     26    15.  

General Undertakings

     26    16.  

Events of Default

     27    17.  

Assignments and Transfers by the Lender

     31    18.  

Register

     31    19.  

Changes to the Obligors

     31    20.  

Calculations and Certificates

     34    21.  

Partial Invalidity

     35    22.  

Remedies and Waivers

     35    23.  

Amendments and Waivers

     35    24.  

Confidentiality

     35    25.  

Counterparts

     38    26.  

Restructuring Reservation of Rights

     38    27.  

Governing Law

     39    28.  

Enforcement

     39   

Schedule 1  

The Obligors

     40     

The Original Obligors

     40    Schedule 2  

Conditions Precedent

     41    Part 1  

Conditions Precedent to Conversion

     41    Part 2  

Conditions Precedent Required to be Delivered by an Additional Guarantor

     42    Part 3  

Conditions Subsequent

     43    Schedule 3  

Form of Accession Letter

     45    Schedule 4  

Obligations on Granting of Pledge Under Agreements on Pledge of Goods in
Circulation

     46   

White & Case LLP

5 Old Broad Street

London EC2N 1DW



--------------------------------------------------------------------------------

This Agreement is dated 1 March 2013 (with effect from 25 February 2013) and is
made between:

 

(1) Central European Distribution Corporation (the “Borrower”);

 

(2) The Subsidiaries of the Borrower listed in Schedule 1 (The Obligors) as
original guarantors (the “Original Guarantors”); and

 

(3) Roust Trading Ltd (the “Lender”).

It is agreed as follows:

Section 1

Interpretation

 

1. Definitions and Interpretation

 

1.1 Definitions

In this Agreement:

“Accession Letter” means a document substantially in the form set out in
Schedule 3 (Form of Accession Letter).

“Additional Guarantor” means a company which becomes a Guarantor in accordance
with Clause 19 (Changes to the Obligors).

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Bank Levy” means the UK Tax known as the bank levy, introduced by the United
Kingdom Finance Act 2011, in such form as it may be imposed and/or modified from
time to time, and any other Tax of a similar nature in any other jurisdiction.

“Bankruptcy Law” means Federal Law of the Russian Federation No. 127-FZ dated
26 October 2010 “On Insolvency (Bankruptcy)” as amended from time to time.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, New York, Moscow and Warsaw.

“Charged Property” means all of the assets of the Obligors and the Security
Provider which from time to time are, or are expressed to be, the subject of
Transaction Security.

“Commitment” means USD50,000,000, to the extent not cancelled or reduced under
this Agreement.

 

2



--------------------------------------------------------------------------------

“Confidential Information” means all information relating to any Obligor, any
member of the Group, the Finance Documents or the Facility which is received or
has been previously received by the Lender (or any of its Affiliates) from any
member of the Group or any of its advisers in whatever form, and includes
information given orally and any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information but excludes information that:

 

  (a) is or becomes public information other than as a direct or indirect result
of any breach by the Lender of Clause 24 (Confidentiality);

 

  (b) is identified in writing at the time of delivery as non-confidential by
any member of the Group or any of its advisers; or

 

  (c) is known by the Lender before the date the information is disclosed to it
or is lawfully obtained by the Lender after that date, from a source which is as
far as the Lender is aware, unconnected with the Group and which, in either
case, as far as the Lender is aware, has not been obtained in breach of and is
not otherwise subject to any obligation of confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Lender.

“Conversion Date” means the date on which the New Debt has been converted into a
term loan in accordance with Clause 2 (The Facility).

“Convertible Notes” means the 3.00% Convertible Senior Notes due 2013 issued by
the Borrower.

“Default” means an Event of Default or any event or circumstance specified in
Clause 16 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Lender. “Disruption Event” means either or both of:

 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

  (i) from performing its payment obligations under the Finance Documents; or

 

  (ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

“Event of Default” means any event or circumstance specified as such in Clause
16 (Events of Default).

 

3



--------------------------------------------------------------------------------

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

“Finance Document” means this Agreement, any Accession Letter, any Transaction
Security Document and any other document designated as such by the Lender and
the Borrower.

“Finco” means CEDC Finance Corporation International, Inc.

“Group” means the Borrower and its Subsidiaries for the time being.

“Guarantor” means an Original Guarantor and an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 19 (Changes to the
Obligors).

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.

“Insolvency Proceedings” means:

 

  (a) in the case of a person incorporated under the laws of, or (to the extent
Russian insolvency laws are applicable to such person) conducting business in,
the Russian Federation, any Russian Insolvency Proceedings;

 

  (b) in the case of a person incorporated other than under the laws of the
Russian Federation:

 

  (i) the suspension of payments by it, a moratorium of any of its indebtedness,
its winding-up, dissolution, administration or reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) other than solvent
liquidation or reorganisation of any member of the Group which is not an
Obligor;

 

  (ii) a composition, compromise, assignment or arrangement with any of its
creditors;

 

  (iii) the appointment of a liquidator (other than in respect of a solvent
liquidation of a member of the Group which is not an Obligor), receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of it or all or substantially all of its assets; or

 

  (iv) enforcement of any Security over all or substantially all of its assets;
or

 

  (c) in the case of any person, any analogous proceedings to the above in any
Relevant Jurisdiction.

“Insolvent” means:

 

  (a) in the case of a person incorporated under the laws of, or (to the extent
Russian insolvency laws are applicable to such person) conducting business in,
the Russian Federation, it satisfies a Russian Insolvency Test;

 

  (b) in the case of a person incorporated other than under the laws of the
Russian Federation, or conducting business other than in the Russian Federation:

 

  (i) it is unable or admits inability to pay its debts as they fall due;

 

  (ii) it is declared to, be unable to pay its debts under applicable law;

 

  (iii) it suspends making payments on its debts;

 

4



--------------------------------------------------------------------------------

  (iv) by reason of actual or anticipated financial difficulties, it commences
negotiations with one or more of its creditors (excluding the Lender or any of
its Affiliates) with a view to rescheduling any of its indebtedness;

 

  (v) the value of its assets is less than its liabilities (taking into account
contingent and prospective liabilities);

 

  (vi) a moratorium is declared in respect of any of its indebtedness; or

 

  (c) in relation to any person, any analogous event or circumstance to those
referred to in paragraphs (a) and (b) above.

“Interest Period” means each period from (a) the Conversion Date to 18 March
2013, (b) 19 March 2013 to 18 September 2013 and (c) 19 September 2013 to the
Termination Date.

“Legal Reservations” means:

 

  (a) the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

  (b) the time barring of claims, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of UK stamp duty may be
void and defences of set-off or counterclaim;

 

  (c) similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

 

  (d) any other matters limiting the obligations of the Obligors, the Security
Provider or members of the Group which are set out as qualifications or
reservations as to matters of law of general application in any legal opinion
delivered to the Lender in connection with any Finance Document.

“LMA” means the Loan Market Association.

“Loan” means the loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

“Material Adverse Effect” means a material adverse effect on:

 

  (a) the business, assets or financial condition of the Group taken as a whole;
or

 

  (b) the ability of the Obligors taken as a whole to perform their payment
obligations under the Finance Documents; or

 

  (c) the validity or enforceability of any Finance Document or the ranking or
priority of any Transaction Security or the rights or remedies of the Lender
under any of the Finance Documents.

“New Debt” means the USD70,000,000 3.00% Senior Notes due 2013 issued by Central
European Distribution Corporation.

“New Lender” has the meaning given to that term in Clause 17 (Assignments and
Transfers by the Lender).

“Notes” means the Senior Secured Notes and any other notes issued by any member
of the Group.

“Obligor” means the Borrower or a Guarantor.

 

5



--------------------------------------------------------------------------------

“Original Jurisdiction” means, in relation to an Obligor or Security Provider,
the jurisdiction under whose laws that Obligor or Security Provider is
incorporated as at the date of this Agreement or, in the case of an Additional
Obligor, as at the date on which that Additional Obligor becomes Party as a
Guarantor.

“Original Obligor” means the Borrower or an Original Guarantor.

“Party” means a party to this Agreement.

“Perfection Requirements” means the making or the procuring of the appropriate
registrations, filings, endorsements, notarisations, stampings and/or
notifications of the Transaction Security Documents or the Security created
thereunder.

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole of any part of the Charged Property.

“Relevant Jurisdiction” means, in relation to an Obligor or Security Provider:

 

  (a) its Original Jurisdiction;

 

  (b) any jurisdiction where any asset subject to the Transaction Security to be
created by it is situated; and

 

  (c) the jurisdiction whose laws govern the perfection of any of the
Transaction Security Documents entered into by it.

“Repeating Representations” means each of the representations set out in Clauses
13.1 (Status), 13.2 (Binding Obligations), 13.3 (Non-Conflict with Other
Obligations), 13.4 (Power and Authority), 13.5 (Validity and Admissibility in
Evidence), 13.6 (Governing law and Enforcement) and 13.8 (Ranking).

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

“Russian Alcohol Group Companies” means:

 

  (a) JSC “Russian Alcohol Group”;

 

  (b) JSC “Distillery Topaz”;

 

  (c) OOO Parliament Production;

 

  (d) Limited Liability Company “The Trading House Russian Alcohol”;

 

  (e) Limited Liability Company TH Russian Alcohol North-West;

 

  (f) Limited Liability Company TH Russian Alcohol Siberia; and

 

  (g) Limited Liability Company Trade House Russian Alcohol Moscow.

“Russian Insolvency Proceedings” means, in respect of a person incorporated in
the Russian Federation, any of the following:

 

  (a) the implementation of measures to prevent its bankruptcy envisaged by
applicable Russian law, including but not limited to, the implementation of
recovery (sanatsiya) in respect of it envisaged by the Bankruptcy Law; or

 

  (b) its seeking, consenting, or acquiescing to the introduction of
proceedings, for its liquidation or bankruptcy, or the appointment of liquidator
(likvidator) or a liquidation commission (likvidatsionnaya komissiya) or the
granting of other similar relief with respect to its debts; or

 

6



--------------------------------------------------------------------------------

  (c) the presentation or filing of a petition in respect of it in any court or
arbitrazh court or other similar body or agency alleging for its bankruptcy,
insolvency, dissolution or liquidation, or the initiation of any analogous
proceeding; or

 

  (d) the institution of the supervision (nablyudeniye), financial recovery
(finansovoe ozdorovleniye), external management (vneshneye upravleniye) or
bankruptcy management (konkursnoye proizvodstvo) of it, and/or the appointment
of a temporary manager (vremenniy upravlyaushchiy), administrative manager
(administrativniy upravlyaushchiy), external manager (vneshniy upravlayushchiy),
bankruptcy manager (konkursniy upravlayushchiy) or similar officer of it; or

 

  (e) the convening or announcement of the intention to convene a meeting of its
creditors for the purposes of considering an amicable settlement, or its entry
into a voluntary arrangement (mirovoye soglasheniye) in the meaning of the
Bankruptcy Law; or

 

  (f) the taking of any decision on its dissolution, liquidation or similar
proceeding with respect to it by any court or any governmental, regulatory or
supervisory body in or of the Russian Federation.

“Russian Insolvency Test” means, in respect of a person incorporated in the
Russian Federation any of the following:

 

  (a) it does not discharge the claims of any creditor in excess of RUB 100,000
related to monetary obligations (denezhnye obyazatel’stva) (as defined in the
Bankruptcy Law) and/or make any mandatory payments (obyasatel’niye platezhi), as
determined by the court, within three months after their due date;

 

  (b) it is unable to pay its debt or discharge its monetary obligations
(denezhnye obyazatel’stva) (as defined in the Bankruptcy Law) or to make
mandatory payments as they fall due;

 

  (c) the settlement of claims of one or more creditors makes it impossible for
it to discharge its monetary obligations (denezhnye obyazatel’stva) (as defined
in the Bankruptcy Law) or to make mandatory payments (obyasatel’niye platezhi)
and/or other payments in full to its other creditors;

 

  (d) its board of directors, participants or shareholders (as applicable) adopt
a resolution to file a petition with a Russian arbitrazh court for its
liquidation;

 

  (e) the levying of execution of any judgment, award or order on its property
will materially impair or make impossible its ability to carry on its business
activity;

 

  (f) there are signs of its inability to pay (priznak neplatezhesposobnosti)
and/or signs of insufficiency of its property (priznak nedostatochnosti
imuschestva) (in the meaning of the Bankruptcy Law); and/or

 

  (g) it meets any other criteria for the commencement of Russian Insolvency
Proceedings specified by the Bankruptcy Law.

“Secured Parties” means the Lender and any Receiver or Delegate.

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Security Provider” means Limited Liability Company Trade House Russian Alcohol
Moscow.

“Senior Secured Notes” means the 9.125% Senior Secured Notes due 2016 and the
8.875% Senior Secured Notes due 2016 issued by CEDC Finance Corporation
International, Inc.

 

7



--------------------------------------------------------------------------------

“Significant Subsidiary” has the meaning given to such term in the New Debt
provided that ISF GmbH, Pasalba Limited, Peulla Enterprises Limited and Bravo
Retail LLC shall not constitute Significant Subsidiaries.

“Subsidiary” means any subsidiary as defined in the Companies Act 2006.

“Tax” means any tax, levy, impost, duty, fee, assignment or other charge or
withholding of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same).

“Termination Date” means the date falling twelve months after the Conversion
Date.

“Total Commitments” means the aggregate of the Commitments being USD50,000,000
at the date of this Agreement.

“Transaction Security” means the Security created or expressed to be created in
favour of the Lender pursuant to the Transaction Security Documents.

“Transaction Security Documents” means each of the documents listed as being a
Transaction Security Document in paragraph 2 of Part 1 of Schedule 2 (Conditions
Precedent) and paragraph 2 of Part 3 of Schedule 2 (Conditions Precedent)
together with any other document entered into by any Obligor or the Security
Provider creating or expressed to create any Security over all or any part of
its assets in respect of the obligations of any of the Obligors under any of the
Finance Documents and designated as a Transaction Security Document by the
Borrower and the Lender.

“VAT” means:

 

  (a) any tax imposed in compliance with the Council Directive of 28 November
2006 on the common system of value added tax (EC Directive 2006/112); and

 

  (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.

“Whitehall Group Companies” means:

 

  (a) OOO Whitehall-Center;

 

  (b) OOO Whitehall-Saint-Petersburg; and

 

  (c) OOO WH Rostov-Na-Donu.

 

1.2 Construction

 

  (a) Unless a contrary indication appears, any reference in this Agreement to:

 

  (i) the “Lender”, any “Obligor”, any “Party”, the “Security Provider” or any
other person shall be construed so as to include its successors in title,
permitted assigns and permitted transferees to, or of, its rights and/or
obligations under the Finance Documents;

 

  (ii) “assets” includes present and future properties, revenues and rights of
every description;

 

  (iii) a “Finance Document” or any other agreement or instrument is a reference
to that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 

8



--------------------------------------------------------------------------------

  (iv) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (v) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

  (vi) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law, but if not having the
force of law, being of a type with which persons to whom it is directed are
expected and accustomed to comply) of any governmental, intergovernmental or
supranational body, agency, department or of any regulatory, self- regulatory or
other authority or organisation;

 

  (vii) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (viii) a time of day is a reference to London time.

 

  (b) Section, Clause and Schedule headings are for ease of reference only.

 

  (c) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  (a) A Default is “continuing” if it has not been remedied or waived.

 

1.3 Currency Symbols and Definitions

“$”, “USD” and “dollars” denote the lawful currency of the United States of
America.

 

1.4 Third Party Rights

 

  (a) Unless expressly provided to the contrary in a Finance Document a person
who is not a Party has no right under the Contracts (Rights of Third Parties)
Act 1999 (the “Third Parties Act”) to enforce or to enjoy the benefit of any
term of this Agreement.

 

  (b) Notwithstanding any term of any Finance Document the consent of any person
who is not a Party is not required to rescind or vary this Agreement at any
time.

 

1.5 Obligations under the Term Sheet

The Parties acknowledge and agree that the Original Obligors’ entry into, and
compliance with their obligations under, this Agreement satisfies all the
obligations of:

 

  (a) the Borrower under the binding term sheet dated as of 28 December 2012
between the Borrower and the Lender (the “Term Sheet”); and

 

  (b) the Guarantors (as defined in the Term Sheet) under the Term Sheet,

in respect of the “New Credit Facility Debt” as defined in, and for the purposes
of, the Term Sheet and that this Agreement constitutes such New Credit Facility
Debt.

 

9



--------------------------------------------------------------------------------

Section 2

The Facility

 

2. The Facility

 

2.1 The Facility

Subject to the terms of this Agreement, the Lender agrees that:

 

  (a) upon the Lender notifying the Borrower in accordance with Clause 4
(Conditions of Conversion) without further action by any Party, a portion of the
Lender’s New Debt equal to the Total Commitment shall be converted into a new
term loan to the Borrower in dollars and in an equal principal amount (the
“Exchange”);

 

  (b) upon consummation of the Exchange, the portion of the New Debt so
exchanged shall be automatically and permanently repaid and cancelled and the
aggregate outstanding principal amount of the New Debt outstanding shall be
reduced by the par value of the aggregate principal amount of the New Debt
exchanged into a new term loan; and

 

  (c) following the Exchange, it will take whatever action is reasonably
necessary in order to give full effect to the repayment, cancellation and
reduction of the portion of the New Debt referred to in paragraph (b) above,
including (without limitation) by procuring that Deutsche Bank AG, London Branch
as Fiscal Agent in respect of the New Debt (the “Fiscal Agent”), Deutsche Bank
Luxembourg, SA as Registrar in respect of the New Debt (the “Registrar”) or any
other relevant entity duly records such repayment and cancellation (including,
without limitation, by updating any relevant register in respect of the New Debt
and notifying Euroclear Bank SA/NV (and/or any relevant entity) in relation to
such repayment and cancellation) and delivering any notices, instructions,
certificates, forms, orders or any other documents as may be required by the
Fiscal Agent, the Registrar or any other relevant entity.

 

3. Purpose

 

3.1 Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards
its working capital and general corporate purposes.

 

3.2 Monitoring

The Lender is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. Conditions of Conversion

A portion of the Lender’s New Debt equal to the Total Commitment shall be
converted into a new term loan to the Borrower if the Lender has received (or
waived receipt of) all of the documents and other evidence listed in Part 1 of
Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Lender (acting reasonably). The Lender shall promptly notify the Borrower upon
being so satisfied.

 

10



--------------------------------------------------------------------------------

Section 3

Repayment, Prepayment and Cancellation

 

5. Repayment

 

5.1 Repayment of the Loan

The Loan shall be repaid in full on the Termination Date.

 

5.2 Reborrowing

The Borrower may not reborrow any part of the Facility which is repaid.

 

6. Prepayment and Cancellation

 

6.1 Illegality

If, in any applicable jurisdiction, it becomes unlawful for the Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain the Loan:

 

  (a) the Lender shall promptly notify the Borrower upon becoming aware of that
event;

 

  (b) upon the Lender notifying the Borrower, the Commitment of the Lender will
be immediately cancelled; and

 

  (c) the Borrower shall repay the Lender’s participation in the Loan made to
the Borrower on the last day of the Interest Period for the Loan occurring after
the Lender has notified the Borrower or, if earlier, the date specified by the
Lender in the notice delivered to the Borrower (being no earlier than the last
day of any applicable grace period permitted by law).

 

6.2 Voluntary Prepayment of the Loan

The Borrower, if it gives the Lender not less than five Business Days’ (or such
shorter period as the Lender may agree) prior notice, may prepay the whole or
any part of the Loan (but, if in part, being an amount that reduces the amount
of the Loan by a minimum amount of USD1,000,000).

 

6.3 Restrictions

 

  (a) Unless specified to the contrary therein, any notice of cancellation or
prepayment given by any Party under this Clause 6 shall be irrevocable and,
unless a contrary indication appears in this Agreement, shall specify the date
or dates upon which the relevant cancellation or prepayment is to be made and
the amount of that cancellation or prepayment.

 

  (b) Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and without premium or penalty.

 

  (c) The Borrower may not reborrow any part of the Facility which is prepaid.

 

  (d) The Borrower shall not repay or prepay all or any part of the Loan or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

  (e) No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

11



--------------------------------------------------------------------------------

Section 5

Interest

 

7. Interest

 

7.1 Calculation of Interest

The rate of interest on the Loan is 3 per cent. per annum.

 

7.2 Payment of Interest

The Borrower shall pay accrued interest on the Loan on the last day of each
Interest Period. On the last day of the first such Interest Period the Borrower
will also pay to the Lender an amount equal to the amount of interest accrued on
$50,000,000 of the New Debt between 18 September 2012 and the day falling
immediately prior to the Conversion Date.

 

7.3 Default Interest

Upon the occurrence and during the continuance of an Event of Default, interest
shall accrue on the Loan from the date of the occurrence of such Event of
Default up to the date when such Event of Default has been cured (or waived in
accordance with the terms of this Agreement) (both before and after judgment) at
a rate which is two per cent. higher than the rate then borne by such Loan. Any
interest accruing under this Clause 7.3 shall be immediately payable by the
Obligor on demand by the Lender.

 

12



--------------------------------------------------------------------------------

Section 6

Additional Payment Obligations

 

8. Tax Gross-up and Indemnities

 

8.1 Definitions

 

  (a) In this Agreement:

“Exempt Lender” means, in relation to an Obligor, a Lender which is able (other
than by reason of being a “Treaty Lender”) under the domestic law of that
Obligor’s Tax Jurisdiction or the jurisdiction of source of the interest (if
different) to receive interest free of any withholding or deduction for or on
account of Tax imposed by either jurisdiction.

“Obligor’s Tax Jurisdiction” means, with respect to any Obligor, the
jurisdiction in which the Obligor is resident for tax purposes as at the date of
this Agreement.

“Protected Party” means the Lender who is or will be subject to any liability,
or required to make any payment, for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received
or receivable) under a Finance Document.

“Qualifying Lender” means a Lender which is: (i) an Exempt Lender or (ii) a
Treaty Lender.

“Tax Credit” means a credit against, relief or remission for, or refund or
repayment of, any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means either the increase in a payment made by an Obligor to the
Lender under Clause 8.2 (Tax Gross-up) or a payment under Clause 8.3 (Tax
Indemnity).

“Treaty Lender” means a Lender which:

 

  (i) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (ii) does not carry on a business in the Obligor’s Tax Jurisdiction through a
permanent establishment with which that Lender’s participation in the Loan is
effectively connected; and

 

  (iii) is entitled under the provisions of an applicable double taxation
agreement (a “Treaty”) with the Obligor’s Tax Jurisdiction (subject to the
completion of any necessary procedural formalities) to receive any and all
payments under a Finance Document without a Tax Deduction.

“Treaty State” means a jurisdiction having a Treaty with the Obligor’s Tax
Jurisdiction which makes provision for full exemption from tax imposed by the
Obligor’s Tax Jurisdiction on interest.

 

  (b) Unless a contrary indication appears, in this Clause 8 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

13



--------------------------------------------------------------------------------

8.2 Tax Gross-up

 

  (a) Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  (b) The Borrower shall promptly upon becoming aware that an Obligor must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Lender accordingly. Similarly, a Lender shall notify the
Borrower and that Obligor on becoming so aware in respect of a payment payable
to that Lender.

 

  (c) If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from that Obligor shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

  (d) An Obligor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction from a payment of interest on a Loan if,
on the date on which the payment falls due: (i) the payment could have been made
to the relevant Lender without a Tax Deduction if the Lender had been a
Qualifying Lender, but on that date that Lender is not or has ceased to be a
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in any law or Treaty or any published practice or
published concession of any relevant taxing authority; provided, however, this
clause (i) shall not apply (and thus an increased payment pursuant to paragraph
(c) shall be made) to the extent that a Tax Deduction imposed on a payment by an
Obligor other than the Borrower is in excess of the Tax Deduction that would
have been imposed if the Borrower had made such payment; or (ii) the Obligor
making the payment could have made the payment to the Lender without the Tax
Deduction had that Lender complied with its obligations under paragraph (g),
(h), (i) or (j), as the case may be.

 

  (e) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  (f) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Lender entitled to the payment evidence reasonably satisfactory
to the Lender that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

 

  (g) Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”)) (a “Foreign Lender”), and that is entitled to an exemption from or
reduction of withholding tax with respect to amounts payable under this
Agreement (or any other Finance Document) under the law of the applicable
Obligor’s Tax Jurisdiction, or under any Treaty to which such jurisdiction is a
party, shall deliver to the Borrower and, if required, to the relevant taxing
authority, such properly completed and duly executed documentation as will
permit such payments to be made without the imposition of withholding or at a
reduced rate of withholding. Without limiting the generality of the preceding
sentence, to the extent legally entitled to do so, each Foreign Lender shall
deliver to the Borrower, on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower, but only if such Lender is legally entitled to do so at
such time):

 

  (i) two properly completed and duly executed copies of U.S. Internal Revenue
Service (“IRS”) Form W-8BEN (or any successor form) claiming eligibility for the
benefits of a Treaty to which the United States is a party;

 

14



--------------------------------------------------------------------------------

  (ii) two properly completed and duly executed copies of IRS Form W-8ECI (or
any successor form);

 

  (iii) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, two properly completed and
duly executed copies of (A) IRS Form W-8BEN (or any successor form) and (B) a
certificate to the effect that such Lender is not (1) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of
the Borrower (or other applicable Obligor) within the meaning of section
881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code; or

 

  (iv) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduced rate of withholding for U.S. federal income tax,
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower (or other applicable Obligor) to
determine the Tax Deduction (if any) required with respect to amounts payable to
such Lender under this Agreement.

 

  (h) Each Lender that is not a Foreign Lender, and that has not otherwise
established to the Borrower’s reasonable satisfaction that it is exempt from
U.S. federal backup withholding and information reporting, shall deliver to the
Borrower, on or prior to the date on which such Lender becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, but only if such Lender is legally entitled to do so at such time),
two properly completed and duly executed copies of IRS W-9 certifying that such
Lender is not subject to U.S. federal backup withholding.

 

  (i) A Treaty Lender and each Obligor which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Obligor to obtain authorisation to make that
payment without a Tax Deduction and in particular that Treaty Lender shall make
such claims and file such documents as may be required for that Treaty Lender to
validly apply to the appropriate tax authorities for the benefit of the relevant
Treaty as soon as reasonably practicable after that Treaty Lender becomes a
Party to this Agreement.

 

  (j) An Exempt Lender shall complete any procedural formalities necessary (with
the co- operation of the Obligor to the extent required by the procedural
formalities) for that Exempt Lender to obtain payments of interest free of
withholding or deduction for or on account of tax imposed by the Obligor’s Tax
Jurisdiction or the jurisdiction of source of the interest (if different). In
particular that Exempt Lender shall make such claims and file such documents as
may be required for that Exempt Lender to validly apply to the appropriate tax
authorities for the applicable exemption as soon as reasonably practicable after
that Exempt Lender becomes a Party to this Agreement.

 

8.3 Tax Indemnity

 

  (a) The Borrower shall (within three Business Days of demand by the Lender)
pay to a Protected Party an amount equal to the loss, liability or cost which
that Protected Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Protected Party in respect of a
Finance Document.

 

  (b) Paragraph (a) above shall not apply:

 

  (i) with respect to any Tax assessed on the Lender:

 

  (A) under the law of the jurisdiction in which the Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which the Lender is treated
as resident for tax purposes; or

 

  (B) under the law of the jurisdiction in which the Lender’s Facility Office is
located in respect of amounts received or receivable in that jurisdiction,

 

15



--------------------------------------------------------------------------------

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by the
Lender; or

 

  (ii) to the extent a loss, liability or cost:

 

  (A) is compensated for by an increased payment under Clause 8.2 (Tax
Gross-up);

 

  (B) would have been compensated for by an increased payment under Clause 8.2
(Tax Gross-up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Clause 8.2 (Tax Gross-up) applied; or

 

  (C) relates to a Bank Levy.

 

  (c) A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Lender of the event which will give, or has
given, rise to the claim, following which the Lender shall notify the Borrower.

 

  (d) A Protected Party shall, on receiving a payment from an Obligor under this
Clause 8.3, notify the Lender.

 

8.4 Tax Credit

If an Obligor makes a Tax Payment and the Lender determines in its sole
discretion that:

 

  (a) a Tax Credit is attributable to:

 

  (i) an increased payment of which that Tax Payment forms part;

 

  (ii) that Tax Payment; or

 

  (iii) a Tax Deduction in consequence of which that Tax Payment was required;
and

 

  (b) that the Lender has obtained and utilised that Tax Credit,

the Lender shall pay an amount to the Obligor which the Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Obligor. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or other information relating to its Taxes that it
deems confidential) to the Borrower or any other person.

 

8.5 Lender Status Confirmation

Without limiting paragraphs (g) and (h) of Clause 8.2 (Tax Gross-up), the Lender
which becomes a Party to this Agreement after the date of this Agreement shall
confirm in writing to the Borrower on becoming a Party, and without liability to
any Obligor, which of the following categories it falls in:

 

  (a) not a Qualifying Lender:

 

  (b) a Qualifying Lender (other than a Treaty Lender): or

 

  (c) a Treaty Lender.

 

16



--------------------------------------------------------------------------------

If a New Lender fails to confirm its status in accordance with this Clause 8.5
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Lender which category applies (and the Lender, upon receipt
of such notification, shall inform the Borrower).

 

8.6 Stamp Taxes

The Borrower shall pay and, within three Business Days of demand, indemnify the
Lender against any cost, loss or liability that the Lender incurs in relation to
all stamp duty, registration and other similar Taxes payable in respect of any
Finance Document, other than where such stamp duty, registration or other
similar Taxes are in relation to an assignment, transfer or novation (or other
disposal) by the Lender (or any successor thereof) of any right, benefit or
obligation under a Finance Document.

 

8.7 VAT

 

  (a) All amounts expressed to be payable under a Finance Document by any Party
to the Lender which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by the Lender to any Party under
a Finance Document and the Lender is required to account to the relevant tax
authority for the VAT, that Party must pay to the Lender (or, if applicable in
accordance with procedure established by applicable law, to the relevant state
budget) (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of the VAT (and the Lender must
promptly provide an appropriate VAT invoice to that Party, if applicable).

 

  (b) Where a Finance Document requires any Party to reimburse or indemnify the
Lender for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) the Lender for the full amount of such cost or expense, including
such part thereof as represents VAT, save to the extent that the Lender
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.

 

  (c) Any reference in this Clause 8.7 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time.

 

  (d) In relation to any supply made by the Lender to any Party under a Finance
Document, if reasonably requested by the Lender, that Party must promptly
provide the Lender with details of that Party’s VAT registration and such other
information as is reasonably requested in connection with the Lender’s VAT
reporting requirements in relation to such supply.

 

17



--------------------------------------------------------------------------------

9. Other Indemnities

 

9.1 Currency Indemnity

 

  (a) If any sum due from an Obligor under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against that Obligor;

 

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify the Lender against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (A) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.

 

  (b) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

9.2 Other Indemnities

The Borrower shall (or shall procure that an Obligor will), within three
Business Days of demand, indemnify the Lender against any cost, loss or
liability incurred by the Lender as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date; or

 

  (c) the Loan (or part of the Loan) not being prepaid in accordance with a
notice of prepayment given by the Borrower.

 

10. Mitigation by the Lenders

 

10.1 Mitigation

 

  (a) The Lender shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, either
Clause 6.1 (Illegality) or Clause 8 (Tax Gross-up and Indemnities).

 

  (b) Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

 

10.2 Limitation of Liability

 

  (a) The Borrower shall promptly indemnify the Lender for all costs and
expenses reasonably incurred by the Lender as a result of steps taken by it
under Clause 10.1 (Mitigation).

 

  (b) The Lender is not obliged to take any steps under Clause 10.1 (Mitigation)
if, in the opinion of the Lender (acting reasonably), to do so might be
prejudicial to it.

 

18



--------------------------------------------------------------------------------

11. Costs and Expenses

 

11.1 Enforcement Costs

The Borrower shall, within three Business Days of demand, pay to the Lender the
amount of all costs and expenses (including legal fees) incurred by the Lender
in connection with the enforcement of, or the preservation of any rights under,
any Finance Document and the Transaction Security and any proceedings instituted
by or against the Lender as a consequence of taking or holding the Transaction
Security or enforcing these rights.

 

19



--------------------------------------------------------------------------------

Section 7

Guarantee

 

12. Guarantee and Indemnity

 

12.1 Guarantee and Indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:

 

  (a) guarantees to the Lender punctual performance by each other Obligor of all
that Obligor’s obligations under the Finance Documents;

 

  (b) undertakes with the Lender that whenever another Obligor does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor
(including interest accruing during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding); and

 

  (c) agrees with the Lender that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal it will, as an independent and primary
obligation, indemnify the Lender immediately on demand against any cost, loss or
liability it incurs as a result of an Obligor not paying any amount which would,
but for such unenforceability, invalidity or illegality, have been payable by it
under any Finance Document on the date when it would have been due. The amount
payable by a Guarantor under this indemnity will not exceed the amount it would
have had to pay under this Clause 12 if the amount claimed had been recoverable
on the basis of a guarantee.

 

12.2 Continuing Guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

12.3 Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by
the Lender in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 12 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

12.4 Waiver of Defences

The validity, enforceability and priority of the obligations of each Guarantor
under this Clause 12, including the obligation of each Guarantor under Clause
12.1 (Guarantee and Indemnity) to pay the full amount of the obligations under
this Agreement upon maturity, including the total outstanding amount of
principal outstanding and all interest accrued hereunder until repaid in full
(which obligation is an absolute and unconditional obligation and not subject to
defence, offset or reduction), or, as applicable, under any Transaction Security
Document to which a Guarantor is party will not be affected, impaired, offset or
otherwise reduced by an act, omission, matter or thing which, but for this
Clause, would reduce, release or prejudice any of its obligations under this
Clause 12 or such Transaction Security Document (without limitation and whether
or not known to it or the Lender) including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

20



--------------------------------------------------------------------------------

  (b) the release of any other Obligor (including the Borrower) or any other
person under the terms of any composition or arrangement with any creditor of
any member of the Group or any Chapter 11 case or order;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (e) any amendment, novation, supplement, extension, restatement, impairment
(however fundamental and whether or not more onerous) or replacement of any
Finance Document or any other document or security including without limitation
any change in the purpose of, any extension of or any increase in any facility
or the addition of any new facility under any Finance Document or other document
or security whether pursuant to a Chapter 11 case or order or otherwise;

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security, (including
all liens, pledges of assets and security interests granted to the Lender by the
Guarantors) including (without limitation) under Clauses 5 (Repayment) and 12
(Guarantee and Indemnity) of this Agreement; or

 

  (g) the modification, reduction, impairment, annulment or discharge of the
obligations of the Borrower arising from any insolvency or similar proceedings
including, without limitation, any Chapter 11 case involving the Borrower.

 

12.5 Guarantor Intent

Without prejudice to the generality of Clause 12.4 (Waiver of Defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increased working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the proposes of which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

12.6 Immediate Recourse

Each Guarantor waives any right it may have of first requiring the Lender (or
any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 12. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

21



--------------------------------------------------------------------------------

12.7 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, the
Lender (or any trustee or agent on its behalf) may:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

  (b) hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 12.

 

12.8 Deferral of Guarantors’ Rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Lender otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising under
this Clause 12:

 

  (a) to be indemnified by an Obligor;

 

  (b) to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents;

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Lender under the Finance Documents or of any
other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by the Lender;

 

  (d) to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
has given a guarantee, undertaking or indemnity under Clause 12.1 (Guarantee and
Indemnity);

 

  (e) to exercise any right of set-off against any Obligor; and/or

 

  (f) to claim or prove as a creditor of any Obligor in competition with the
Lender.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lender by
the Obligors under or in connection with the Finance Documents to be repaid in
full on trust for the Lender and shall promptly pay or transfer the same to the
Lender.

 

12.9 Release of Guarantors’ Right of Contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

  (a) that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

  (b) each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Lender under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 

22



--------------------------------------------------------------------------------

12.10 Additional Security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by the Lender.

 

12.11 Limitation language

The obligations and liabilities of any Guarantor incorporated under the laws of
Poland shall not include any liability to the extent it would result in a
reduction of its assets necessary to cover in full its share capital pursuant to
article 189 par. 2 of the Polish Commercial Code dated 15 September 2000
(Journal of Laws No. 94, item 1037 as amended).

 

12.12 Guarantee Limitations

This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of section 678 or 679 of the Companies Act 2006 or any applicable
provisions under the laws of the Original Jurisdiction of incorporation of the
relevant guarantor and, with respect to any Additional Guarantor, is subject to
any limitations set out in the Accession Letter applicable to such Additional
Guarantor.

 

23



--------------------------------------------------------------------------------

Section 8

Representations, Undertakings and Events of Default

 

13. Representations

The Borrower (in respect of itself and in respect of the Security Provider) and
each other Obligor make the representations and warranties set out in this
Clause 13 to the Lender on the date of this Agreement.

 

13.1 Status

 

  (a) It is a corporation, duly incorporated and validly existing under the law
of its jurisdiction of incorporation.

 

  (b) It and each of its Subsidiaries has the power to own its assets and carry
on its business as it is being conducted.

 

13.2 Binding Obligations

Subject to the Legal Reservations and, in relation to paragraph (b) below, any
Perfection Requirements:

 

  (a) the obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable obligations; and

 

  (b) (without limiting the generality of paragraph (a) above) each Transaction
Security Document to which it is a party creates the security interests which
that Transaction Security Document purports to create and those security
interests are valid and effective.

 

13.3 Non-Conflict with Other Obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the granting of the Transaction Security do not and
will not conflict with:

 

  (a) any law or regulation applicable to it;

 

  (b) its constitutional documents; or

 

  (c) any agreement or instrument binding upon it or any of its assets or
constitute a default or termination event (however described) under any such
agreement or instrument where such conflict could reasonably be expected to have
a Material Adverse Effect.

 

13.4 Power and Authority

 

  (a) It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is a party and the transactions contemplated by
those Finance Documents.

 

  (b) No limit on its powers will be exceeded as a result of the borrowing,
grant of security or giving of guarantees or indemnities contemplated by the
Finance Documents to which it is a party.

 

13.5 Validity and Admissibility in Evidence

 

  (a) All Authorisations required:

 

  (i) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and

 

  (ii) to make the Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation,

 

24



--------------------------------------------------------------------------------

have been obtained or effected and are in full force and effect.

 

  (b) All Authorisations necessary for the conduct of the business, trade and
ordinary activities of it or its Subsidiaries have been obtained or effected and
are in full force and effect if failure to obtain or effect those Authorisations
has or is reasonably likely to have a Material Adverse Effect.

 

13.6 Governing law and Enforcement

Subject to Legal Reservations:

 

  (a) the choice of governing law of the Finance Documents will be recognised
and enforced in its Original Jurisdiction;

 

  (b) any judgment obtained in relation to a Finance Document in the
jurisdiction of governing law of that Finance Document will be recognised and
enforced in its Original Jurisdiction, except that foreign judgements may not be
able to be enforced in the Russian Federation in the absence of a relevant
treaty between the Russian Federation and the jurisdiction in which such
judgement was rendered; and

 

  (c) any arbitral award obtained in any Relevant Jurisdiction in relation to a
Finance Document shall be recognised and enforced in each Original Jurisdiction
pursuant to the New York Convention on Recognition and Enforcement of Foreign
Arbitral Awards dated 10 June 1958.

 

13.7 Taxes

It is not (and none of its Subsidiaries is) materially overdue in the filing of
any Tax returns, to the extent that this would result in or would be reasonably
likely to result in a Material Adverse Effect. No claims or investigations are
being, or are reasonably likely to be, made or conducted against it (or any of
its Subsidiaries) with respect to Taxes such that a material liability of, or
claim against, any member of the Group is reasonably likely to arise, to the
extent that this would result in or would be reasonably likely to result in a
Material Adverse Effect.

 

13.8 Ranking

The Transaction Security has or will have the ranking it purports to have and,
save as envisaged by the Transaction Security Documents, it is not subject to
any prior ranking or pari passu ranking Security.

 

13.9 Legal and Beneficial Ownership

It is the sole legal and beneficial owner of the assets over which it purports
to grant Security.

 

13.10 Repetition

The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on:

 

  (a) the Conversion Date;

 

  (b) the first date of each Interest Period commencing after the Conversion
Date; and

 

  (c) in the case of an Additional Guarantor, the day on which the company
becomes (or it is proposed that the company becomes) an Additional Guarantor.

 

25



--------------------------------------------------------------------------------

14. Information Undertakings

 

  (a) Each Obligor shall, and shall procure that the Security Provider will,
notify the Lender of any Default (and the steps, if any, being taken to remedy
it) promptly upon becoming aware of its occurrence (unless that Obligor is aware
that a notification has already been provided by another Obligor).

 

  (b) Promptly upon a request by the Lender, the Borrower shall supply to the
Lender a certificate signed by two of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

15. General Undertakings

The undertakings in this Clause 15 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

15.1 Authorisations

Each Obligor shall, and shall procure that the Security Provider will, promptly:

 

  (a) obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

  (b) supply certified copies to the Lender of,

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to enable it to:

 

  (i) perform its obligations under the Finance Documents; and

 

  (ii) to ensure, subject to the Legal Reservations, the legality, validity,
enforceability or admissibility in evidence of any Finance Document.

 

15.2 Compliance with Laws

Each Obligor shall, and shall procure that the Security Provider will, comply in
all respects with all laws to which it may be subject, if failure so to comply
would materially impair its ability to perform its obligations under the Finance
Documents.

 

15.3 Terms of Collateral

Each Obligor specified in Schedule 4 (Obligations on Granting of Pledge under
Agreements on Pledge of Goods in Circulation) shall, and shall procure that the
Security Provider will, comply therewith.

 

15.4 Taxes

The Borrower shall pay and discharge when due all material Taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, provided that such payment and discharge shall
not be required with respect to any such Tax, assessment, charge, levy so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower shall have set aside appropriate
provisions with respect thereto.

 

26



--------------------------------------------------------------------------------

15.5 Anti-Corruption law

 

  (a) No Obligor shall (and the Borrower shall ensure that no other member of
the Group will) directly or indirectly use the proceeds of the Facility for any
purpose which would breach the Bribery Act 2010, the United States Foreign
Corrupt Practices Act of 1977 or other similar legislation in other
jurisdictions.

 

  (b) Each Obligor shall (and the Borrower shall ensure that each other member
of the Group will) conduct its businesses in material compliance with applicable
anti-corruption laws.

 

15.6 Further Assurance

 

  (a) Each Obligor shall (and the Borrower shall procure that each other member
of the Group will) promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Lender may reasonably specify (and in such form as the Lender may
reasonably require:

 

  (i) to perfect the Security created or intended to be created under or
evidenced by the Transaction Security Documents (which may include the execution
of a mortgage, charge, assignment or other Security over all or any of the
assets which are, or are intended to be, the subject of the Transaction
Security) or for the proper exercise of any rights, powers and remedies of the
Lender provided by or pursuant to the Finance Documents or by law;

 

  (ii) to confer on the Lender Security over any property and assets of that
Obligor and/or the Security Provider located in any jurisdiction equivalent or
similar to the Security intended to be conferred by or pursuant to the
Transaction Security Documents; and/or

 

  (iii) to facilitate the realisation of the assets which are, or are intended
to be, the subject of the Transaction Security, where the Lender is entitled to
do so.

 

  (b) Each Obligor shall (and the Borrower shall procure that each other member
of the Group will) take all such reasonable action as is available to it
(including making all filings and registrations) as may be necessary for the
purpose of the creation, perfection, protection or maintenance of any Security
conferred or intended to be conferred on the Lender by or pursuant to the
Finance Documents.

 

15.7 Conditions Subsequent

Each Obligor shall, and shall procure that the Security Provider will, promptly,
and in any event no later than 10 Business Days from the date of this Agreement
(except for the requirement for notarisation of the Transaction Security
Documents listed in Part 3 of Schedule 2 (Conditions Precedent) which shall be
notarised on or before 14 March 2013) deliver to the Lender all of the documents
and other evidence listed in Part 3 of Schedule 2 (Conditions Precedent) in form
and substance satisfactory to the Lender (acting reasonably). The Lender shall
notify the Borrower promptly upon being so satisfied.

 

16. Events of Default

Each of the events or circumstances set out in this Clause 16 is an Event of
Default (save for Clause 16.10 (Acceleration)).

 

27



--------------------------------------------------------------------------------

16.1 Non-Payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 

  (a) in the case of principal, its failure to pay is caused by:

 

  (i) administrative or technical error; or

 

  (ii) a Disruption Event; and

 

  (iii) payment is made within five Business Days of its due date; or

 

  (b) in the case of any other amount, payment is made within 30 Business Days
of its due date.

 

16.2 Other Obligations

 

  (a) An Obligor or the Security Provider does not comply with any provision of
the Finance Documents (other than those referred to in Clause 16.1
(Non-Payment)).

 

  (b) No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 30 Business Days of the
earlier of (i) the Lender giving notice to the Borrower or relevant Obligor and
(ii) the Borrower or an Obligor becoming aware of the failure to comply.

 

  (c) An Original Guarantor or the Security Provider breaches the terms of
paragraph 2.1 or 2.2 of Schedule 4 (Obligations on Granting of Pledge under
Agreements on Pledge of Goods in Circulation) to this Agreement provided that
there shall be no such breach for these purposes and this paragraph (c) shall
not apply if the relevant breach is remedied in accordance with paragraph 2.3 of
Schedule 4 (Obligations on Granting of Pledge under Agreements on Pledge of
Goods in Circulation). Paragraph (b) above shall not apply to this paragraph.

 

  (d) Paragraph (b) above shall not apply to any failure to comply with Clause
15.7 (Conditions Subsequent).

 

16.3 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor or the
Security Provider in the Finance Documents or any other document delivered by or
on behalf of any Obligor or the Security Provider under or in connection with
any Finance Document is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made unless the underlying
circumstances (if capable of remedy) are remedied within 30 Business Days of the
earlier of (a) the Lender giving notice to the Borrower, relevant Obligor or the
Security Provider and (b) the Borrower, any other Obligor or the Security
Provider becoming aware of the misrepresentation.

 

16.4 Cross Default

An event of default by any member of the Group with respect to:

 

  (a) the Senior Secured Notes resulting in (i) acceleration in payment of the
Senior Secured Notes and (ii) the exercise of any remedies exercisable as a
result of such acceleration by the Trustee or the Holders of the Senior Secured
Notes permitted by the terms of the Senior Secured Notes in relation to the
collateral for the Senior Secured Notes granted by any member of the Group
(except the Borrower or Finco); or

 

  (b) any mortgage, agreement or other instrument (other than any such mortgage,
agreement or other instrument relating to the Senior Secured Notes, New Debt or
Convertible Notes) under which there may be outstanding, or by which there may
be secured or evidenced, any indebtedness for money borrowed of any member of
the Group (other than Borrower or Finco) (“Relevant Indebtedness”), whether such
Relevant Indebtedness now exists or shall hereafter be created either
(i) resulting in such Relevant Indebtedness becoming or being declared due and
payable, or (ii) constituting a failure to pay the principal or interest of any
such Relevant Indebtedness when due and payable ((i) and (ii) each being a
“Relevant Default”) (and, in the case of this paragraph (b), if such Relevant
Default is not cured or waived within 30 calendar days), and, in each case, the
amount of any such Relevant Indebtedness, together with the amount of any other
Relevant Indebtedness or the maturity of which has been so accelerated,
aggregates USD30,000,000 or more.

 

28



--------------------------------------------------------------------------------

16.5 Insolvency

A Significant Subsidiary (other than Finco) is Insolvent.

 

16.6 Insolvency Proceedings

Any corporate action, legal proceedings or other procedure or step is taken for
Insolvency Proceedings in respect of a Significant Subsidiary (other than
Finco), save for any winding-up petition which is frivolous or vexatious and is
discharged, stayed or dismissed within 60 days of commencement.

 

16.7 Creditors’ Process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a
Significant Subsidiary (other than Finco) having an aggregate value of
USD30,000,000 and is not discharged within 60 days.

 

16.8 Unlawfulness and Invalidity

 

  (a) It is or becomes unlawful for an Obligor or the Security Provider to
perform any of its obligations under the Finance Documents or any Transaction
Security created or expressed to be created or evidenced by the Transaction
Security Documents ceases to be effective or is or becomes unlawful and the
unlawfulness individually or cumulatively materially and adversely affects the
interest of the Lender under the Finance Documents.

 

  (b) Any obligation or obligations of any Obligor or the Security Provider
under any Finance Documents are not or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

 

  (c) Any Finance Document ceases to be in full force and effect or any
Transaction Security ceases to be (subject to the Legal Reservations) legal,
valid, binding, enforceable or effective or is alleges by a party to it (other
than the Lender) to be ineffective and the cessation and/or effectiveness
individually or cumulatively materially and adversely affects the interests of
the Lender under the Finance Documents.

 

16.9 Repudiation

An Obligor or the Security Provider rescinds or purports in writing to rescind
or repudiates or purports in writing to repudiate a Finance Document or any of
the Transaction Security or evidences an intention to repudiate a Finance
Document or any Transaction Security.

 

29



--------------------------------------------------------------------------------

16.10 Acceleration

On and at any time whilst an Event of Default is continuing the Lender may, by
notice to the Borrower:

 

  (a) cancel the Commitment whereupon it shall immediately be cancelled;

 

  (b) declare that all or part of the Loan, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable;

 

  (c) declare that all or part of the Loan be payable on demand, whereupon they
shall immediately become payable on demand by the Lender; and/or

 

  (d) exercise any or all of its rights, remedies, powers or discretions under
the Finance Documents.

 

30



--------------------------------------------------------------------------------

Section 9

Changes to Parties

 

17. Assignments and Transfers by the Lender

 

  (a) Subject to this Clause 17, the Lender (the “Existing Lender”) may with the
consent of the Borrower:

 

  (i) assign any of its rights; or

 

  (ii) transfer by novation any of its rights and obligations,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).

 

  (b) The consent of the Borrower is not required for an assignment or transfer
by the Lender if made at a time when an Event of Default is continuing.

 

18. Register

The Borrower shall appoint the Existing Lender, and the Existing Lender agrees
to act as an agent of the Borrower, solely for purposes of maintaining the
record of any transfer or assignment of the Loan pursuant to Clause 17
(Assignments and Transfers by the Lender), as well as of all payments of
principal and interest in respect of the Loan (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower and each Lender shall treat each person whose name is recorded therein
pursuant to this Clause 18 (Register) as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The provisions of this
Clause 18 (Register) are intended to cause the Loan to be in “registered form”
within the meaning of Section 5f.1031(c) of the U.S. Treasury Department
regulations promulgated under the Internal Revenue Code, and shall be
interpreted and carried out in a manner consistent therewith. The Register shall
be available for inspection by the Borrower and any Lender at any reasonable
time during regular business hours and from time to time upon reasonable prior
notice.

 

19. Changes to the Obligors

 

19.1 Assignments and Transfer by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

19.2 Additional Guarantors

 

  (a) The Borrower may request that any of its wholly owned Subsidiaries become
an Additional Guarantor. That Subsidiary shall become an Additional Guarantor
if:

 

  (i) the Borrower delivers to the Lender a duly completed and executed
Accession Letter; and

 

  (ii) the Lender has received all of the documents and other evidence listed in
Part 2 of Schedule 2 (Conditions Precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Lender (acting
reasonably).

 

  (b) The Lender shall notify the Borrower promptly upon being satisfied that it
has received (or waived receipt of) (in form and substance satisfactory to it
(acting reasonably)) all the documents and other evidence listed in Part 2 of
Schedule 2 (Conditions Precedent).

 

31



--------------------------------------------------------------------------------

19.3 Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

19.4 Resignation of a Guarantor

 

  (a) If a Guarantor is automatically and unconditionally released as a
Guarantor under the Senior Secured Notes then such Guarantor shall cease to be a
Guarantor under this Agreement and shall be released from its obligations
hereunder.

 

  (b) The Lender hereby agrees to take all necessary actions to effectuate any
release in accordance with this Clause 19.4. At the request and expense of the
Borrower, the Lender shall, at the Borrower’s cost, execute and deliver any
document reasonably requested to evidence such release and discharge.

 

19.5 Resignation and release of security on disposal

If a Guarantor is or is proposed to be the subject of a disposal to a person
which is not a member of the Group then:

 

  (a) where that Guarantor created Transaction Security over any of its assets
in favour of the Lender, the Lender will, at the cost and request of the
Borrower, release those assets; and

 

  (b) any resignation of that Guarantor and related release of Transaction
Security referred to in paragraph (a) above shall become effective only on the
making of that disposal.

 

32



--------------------------------------------------------------------------------

Section 10

Notices

 

19.6 Communications in Writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by letter.

 

19.7 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a) in the case of an Original Obligor, that identified with its name below;

 

  (b) in the case of any New Lender or any Additional Guarantor, that notified
in writing to the other Parties on or prior to the date on which it becomes a
Party; and

 

  (c) in the case of the original Lender, that identified with its name below,

or any substitute address or fax number or department or officer as any Party
may notify to the other Parties by not less than five Business Days’ notice.

 

19.8 Delivery

 

  (a) Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

 

  (i) if by way of fax, when received in legible form; or

 

  (ii) if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 19.7 (Addresses), if addressed to that department
or officer.

 

  (b) Any communication or document to be made or delivered to the Lender will
be effective only when actually received by the Lender and then only if it is
expressly marked for the attention of the department or officer identified with
the Lender’s signature below (or any substitute department or officer as the
Lender shall specify for this purpose).

 

  (c) Any communication or document made or delivered to the Borrower in
accordance with this clause will be deemed to have been made or delivered to
each of the Obligors.

 

  (d) Any communication or document which becomes effective, in accordance with
paragraphs (a) to (c) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

19.9 Notification of Address and Fax Number

Promptly upon changing its own address or fax number, the Lender shall notify
the other Parties.

 

33



--------------------------------------------------------------------------------

19.10 Electronic Communication

 

  (a) Any communication to be made between any two Parties under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, to the extent that those two Parties agree that, unless and
until notified to the contrary, this is to be an accepted form of communication
and if those two Parties:

 

  (i) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (ii) notify each other of any change to their address or any other such
information supplied by them, by not less than five Business Days’ notice.

 

  (b) Any electronic communication made between those two Parties will be
effective only when actually received in readable form and in the case of any
electronic communication made by a Party to the Lender only if it is addressed
in such a manner as the Lender shall specify for this purpose.

 

  (c) Any electronic communication which becomes effective, in accordance with
paragraph (b) above, after 5.00 p.m. in the place of receipt shall be deemed
only to become effective on the following day.

 

19.11 English Language

 

  (a) Any notice given under or in connection with any Finance Document must be
in English.

 

  (b) All other documents provided under or in connection with any Finance
Document, other than pursuant to Clause 4 (Conditions of Conversion) or Clause
19 (Changes to the Obligors), must be:

 

  (i) in English or Russian; or

 

  (ii) if not in English or Russian, and if so required by the Lender,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

 

20. Calculations and Certificates

 

20.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.

 

20.2 Certificates and Determinations

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, prima facie evidence of
the matters to which it relates.

 

20.3 Day Count Convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days.

 

34



--------------------------------------------------------------------------------

21. Partial Invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

22. Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver of any
such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any of the Finance Documents on the part of the
Lender shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.

 

23. Amendments and Waivers

Any term of the Finance Documents may be amended or waived only with the consent
of the Lender and the Borrower and any such amendment or waiver will be binding
on all Parties.

 

24. Confidentiality

 

24.1 Confidential Information

The Lender agrees to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by Clause 24.2 (Disclosure
of Confidential Information), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

24.2 Disclosure of Confidential Information

The Lender may disclose:

 

  (a)     

 

  (i) to any of its Affiliates and any of its or their officers, directors,
employees, professional advisers, auditors, partners and Representatives such
Confidential Information as the Lender shall consider appropriate if any person
to whom the Confidential Information is to be given pursuant to this paragraph
(a) is informed in writing of its confidential nature and that some or all of
such Confidential Information may be price-sensitive information except that
there shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information; and

 

  (ii) to any party that is bound by a Confidentiality Undertaking with the
relevant member of the Group;

 

  (b) to any person:

 

  (i) to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Lender, to
any of that person’s Affiliates, Representatives and professional advisers;

 

35



--------------------------------------------------------------------------------

  (ii) with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Representatives and professional advisers;

 

  (iii) appointed by the Lender or by a person to whom paragraph (i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;

 

  (iv) who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (i) or (ii) above;

 

  (v) to whom information is required or requested to be disclosed by any court
of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  (vi) to whom information is requested or required to be disclosed in
connection with, and for the purposes of, any litigation, deposition,
interrogatory, subpoena, arbitration, administrative or other investigations,
proceedings or disputes;

 

  (vii) to whom or for whose benefit the Lender charges, assigns or otherwise
creates Security (or may do so);

 

  (viii) who is a Party; or

 

  (ix) with the consent of the Borrower,

in each case, such Confidential Information as the Lender shall consider
appropriate if:

 

  (A) in relation to paragraphs (i), (ii) and (iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 

  (B) in relation to paragraph (iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

  (C) in relation to paragraphs (v), (vi) and (vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Lender, it is not practicable so to do in the
circumstances;

 

36



--------------------------------------------------------------------------------

  (c) to any person appointed by the Lender or by a person to whom paragraph
(b)(i) or (ii) above applies to provide administration or settlement services in
respect of one or more of the Finance Documents including without limitation, in
relation to the trading of participations in respect of the Finance Documents,
such Confidential Information as may be required to be disclosed to enable such
service provider to provide any of the services referred to in this paragraph
(c) if the service provider to whom the Confidential Information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Borrower and the Lender;

 

  (d) to any rating agency (including its professional advisers) such
Confidential Information as may be required to be disclosed to enable such
rating agency to carry out its normal rating activities in relation to the
Finance Documents and/or the Obligors if the rating agency to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information; and

 

  (e) any information in connection with the enforcement of any right or remedy
relating to any agreement between the Lender on one hand, and any member of the
Group, on the other hand, or any of the transactions contemplated thereby.

 

24.3 Entire Agreement

This Clause 24 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Lender under the Finance Documents
regarding Confidential Information and supersedes any previous agreement whether
express or implied, regarding Confidential Information.

 

24.4 Inside Information

The Lender acknowledges that some or all of the Confidential Information is or
may be price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and the Lender undertakes not to
use any Confidential Information for any unlawful purpose.

 

24.5 Notification of Disclosure

The Lender agrees (to the extent permitted by law and regulation) to inform the
Borrower:

 

  (a) of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 24.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

  (b) upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 24 (Confidentiality).

 

37



--------------------------------------------------------------------------------

24.6 Continuing Obligations

The obligations in this Clause 24 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on the Lender for period of 12
months from the date on which all amounts payable by the Obligors under or in
connection with this Agreement have been paid in full and all Commitments have
been cancelled or otherwise cease to be available.

 

25. Counterparts

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

26. Restructuring Reservation of Rights

Notwithstanding anything in this Agreement, the Lender and its affiliates
reserve all of their legal, equitable and contractual rights under this
Agreement, the Loan and the Finance Documents with respect to any restructuring
(a “Restructuring”) of the Group’s capital structure, whether in or outside of a
court proceeding, that would alter the legal, equitable or contractual rights of
the Lender or its affiliates under this Agreement, the Loan or the Finance
Documents and the Lender and its affiliates are under no obligation to accept or
support any treatment under any such Restructuring.

 

38



--------------------------------------------------------------------------------

Section 12

Governing Law and Enforcement

 

27. Governing Law

 

  (a) This Agreement is governed by English law.

 

  (b) To the extent permitted by applicable law, any non-contractual obligations
arising out of or in connection with this Agreement are governed by English law.

 

  (c) Although this Agreement may be translated into Russian, any Russian
version of this Agreement is for information purposes only. In the event of any
discrepancies between the English and Russian versions of this Agreement or any
dispute regarding the interpretation of any provision in the English or Russian
versions of this Agreement, the English version of this Agreement shall prevail
and questions of interpretation shall be addressed solely in the English
language.

 

28. Enforcement

The Parties agree that any claim, dispute or difference of whatever nature
arising under, out of or in connection with this Agreement (including a claim,
dispute or difference regarding its existence, termination or validity or any
non-contractual obligations arising out of or in connection with this
Agreement), shall be referred to and finally settled by arbitration in
accordance with the London Court of International Arbitration (“LCIA”) Rules
(the “Rules”) as in force at the date of this Agreement and as modified by this
clause, which Rules shall be deemed incorporated into this clause. The number of
arbitrators shall be three, one of whom shall be nominated by the claimant(s),
one by the respondent(s) and the third of whom, who shall act as Chairman, shall
be nominated by the two party-nominated arbitrators, provided that if the third
arbitrator has not been nominated within thirty days of the nomination of the
second party-nominated arbitrator, such third arbitrator shall be appointed by
the LCIA Court. The seat of arbitration shall be London, England and the
language of arbitration shall be English. Sections 45 and 69 of the Arbitration
Act 1996 shall not apply.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

39



--------------------------------------------------------------------------------

Schedule 1

The Obligors

The Original Obligors

Name of the Borrower

CENTRAL EUROPEAN DISTRIBUTION

CORPORATION

Name of Original Guarantor

JSC “RUSSIAN ALCOHOL GROUP”

LIMITED LIABILITY COMPANY “THE

TRADING HOUSE RUSSIAN ALCOHOL”

LIMITED LIABILITY COMPANY TH

RUSSIAN ALCOHOL NORTH-WEST

LIMITED LIABILITY COMPANY TH

RUSSIAN ALCOHOL SIBERIA

JSC “DISTILLERY TOPAZ”

OOO PARLIAMENT PRODUCTION

OOO WHITEHALL-CENTER

OOO WHITEHALL-SAINT-PETERSBURG

OOO WH ROSTOV-NA-DONU

CEDC INTERNATIONAL SP. Z O.O

CEDC FINANCE CORPORATION, LLC

OOO PARLIAMENT DISTRIBUTION

OOO “GLAVSPIRTTIREST”

BRAVO PREMIUM LLC

PREMIER DISTRIBUTION COMPANY

OOO WHITEHALL SEVERO-ZAPAD

OOO WH IMPORT COMPANY

BOLS HUNGARY KFT

COPECRESTO ENTERPRISES LIMITED

LION/RALLY LUX 1 S.A.

LION/RALLY LUX 2 SARL

LION/RALLY LUX 3 SARL

MID-RUSSIAN DISTILLERIES

 

40



--------------------------------------------------------------------------------

Schedule 2

Conditions Precedent

Part 1

Conditions Precedent to Conversion

 

1. This Agreement executed by the members of the Group party to this Agreement.

 

2. An original of the following Transaction Security Documents:

 

  (a) Agreements on pledge of goods in circulation executed by each Russian
Alcohol Group Companies; and

 

  (b) Agreements on pledge of goods in circulation executed by each Whitehall
Group Companies.

 

41



--------------------------------------------------------------------------------

Part 2

Conditions Precedent Required to be Delivered by an Additional Guarantor

 

1. An Accession Letter, duly executed by the Additional Guarantor and the
Borrower.

 

2. A copy of the constitutional documents of the Additional Guarantor.

 

3. A copy of a resolution of the board of directors of the Additional Guarantor:

 

  (a) approving the terms of, and the transactions contemplated by, the
Accession Letter and the Finance Documents and resolving that it execute the
Accession Letter;

 

  (b) authorising a specified person or persons to execute the Accession Letter
on its behalf; and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents.

 

4. A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.

 

5. If necessary under the relevant local law, a copy of a resolution signed by
all the holders of the issued shares of the Additional Guarantor, approving the
terms of, and the transactions contemplated by, the Finance Documents to which
the Additional Guarantor is a party.

 

6. A certificate of an authorised signatory of the Additional Guarantor
certifying that each copy document listed in this Part 2 of Schedule 2
(Conditions Precedent) is correct, complete and in full force and effect as at a
date no earlier than the date of the Accession Letter.

 

7. A copy of any other Authorisation or other document, opinion or assurance
which the Lender considers to be necessary (acting reasonably) in connection
with the entry into and performance of the transactions contemplated by the
Accession Letter or for the validity and enforceability of any Finance Document
against the relevant Additional Guarantor.

 

42



--------------------------------------------------------------------------------

Part 3

Conditions Subsequent

 

1. Original Obligors

 

  (a) A copy of the constitutional documents of each Original Obligor and the
Security Provider, including:

 

  (i) in relation to each Original Obligor and the Security Provider
incorporated in the Russian Federation:

 

  (A) certified copies of the current charter of each such Original Obligor, all
amendments to such current charter and certificates of registration of the
current charter and the amendments thereto;

 

  (B) certified copies of the certificates of registration of each such Original
Obligor as legal entity and as tax payer;

 

  (C) a certified copy or an original of an extract from the Unified State
Register of Legal Entities of the Russian Federation in relation to such
Original Obligor issued by a competent tax authority dated no earlier than 30
days prior to the date of this Agreement;

 

  (D) a certified copy of the documents appointing the sole executive body of
such Original Obligor;

 

  (E) a certified copy of the documents appointing the chief accountant of such
Original Obligor;

 

  (b) If the relevant local counsel to the Lender advises the Lender that
resolutions are required under the relevant local law, a copy of the resolutions
of the competent governing body of each Original Obligor and the Security
Provider:

 

  (i) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 

  (ii) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

 

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

  (c) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above.

 

  (d) If necessary under the relevant local law, a copy of a resolution signed
by all the holders of the issued shares in each Original Guarantor and the
Security Provider, approving the terms of, and the transactions contemplated by,
the Finance Documents to which the Original Guarantor or the Security Provider
is a party.

 

  (e) A certificate of an authorised signatory of the relevant Original Obligor
and the Security Provider certifying that each copy document relating to it
specified in this Part 3 of Schedule 2 is correct, complete and in full force
and effect as at a date no earlier than the date of this Agreement.

 

43



--------------------------------------------------------------------------------

2. Finance Documents

An original of the following Transaction Security Documents duly notarised and
re-executed by the relevant Obligors and the Security Provider (as applicable):

 

  (a) Agreements on pledge of goods in circulation executed by each Russian
Alcohol Group Companies; and

 

  (b) Agreements on pledge of goods in circulation executed by each Whitehall
Group Companies.

 

3. Perfection Requirements

 

  (a) Russian law requirements in relation to the Transaction Security
Documents:

 

  (i) in relation to each Transaction Security Document, executed by an Original
Obligor and the Security Provider incorporated in the Russian Federation,
originals or copies of extracts from the pledge book of the relevant company;
and

 

  (ii) consent of the respective preceding pledgeholder(s) (if required) for the
creation of a subsequent pledge under the respective Agreement on pledge of
goods in circulation (if applicable).

 

44



--------------------------------------------------------------------------------

Schedule 3

Form of Accession Letter

 

To:    [—] From:    [Subsidiary] and Central European Distribution Corporation
Dated:    [—] Dear Sirs   

Central European Distribution Corporation – USD50,000,000 Facility Agreement

dated      February 2013 (the “Agreement”)

 

1. We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2. [Subsidiary] agrees to become an Additional Guarantor and to be bound by the
terms of the Agreement as an Additional Guarantor pursuant to Clause 19.2
(Additional Guarantors) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

 

3. [Subsidiary’s] administrative details are as follows:

 

Address:    [—] Fax No:    [—] Attention:    [—]

 

4. This Accession Letter and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

}

   

 

[Borrower]

}

   

 

[Subsidiary]

 

45



--------------------------------------------------------------------------------

Schedule 4

Obligations on Granting of Pledge Under Agreements on Pledge of Goods in
Circulation

Unless otherwise defined in this Schedule 4, capitalised terms have the meaning
given to them in this Agreement.

 

1. DEFINITIONS

“Russian Alcohol Group Companies” means:

 

  (a) JSC “Russian Alcohol Group”;

 

  (b) JSC “Distillery Topaz”;

 

  (c) OOO Parliament Production;

 

  (d) Limited Liability Company “The Trading House Russian Alcohol”;

 

  (e) Limited Liability Company TH Russian Alcohol North-West;

 

  (f) Limited Liability Company TH Russian Alcohol Siberia; and

 

  (g) Limited Liability Company Trade House Russian Alcohol Moscow.

“Whitehall Group Companies” means:

 

  (a) OOO Whitehall-Center;

 

  (b) OOO Whitehall-Saint-Petersburg; and

 

  (c) OOO WH Rostov-Na-Donu.

 

2. OBLIGATIONS IN CONNECTION WITH AGREEMENTS ON PLEDGE OF GOODS IN CIRCULATION

 

2.1 Russian Alcohol Group Companies Obligations

 

  (a) The Russian Alcohol Group Companies shall ensure that the aggregate value
of goods in circulation pledged under the respective Transaction Security
Documents at any time during the term of the respective Transaction Security
Documents is not less than RUR1,770,000,000 calculated by reference to the
balance sheet value of the goods (excluding VAT).

 

  (b) Subject to paragraph (c) below, the Russian Alcohol Group Companies shall
ensure that only goods under the following brands are pledged under the
respective Transaction Security Documents, in any proportion: vodka Geen Mark
(Kedrovaya, Rzhanaya, Tradicional), vodka Talka (all varieties), vodka
Parliament (only regular variety), vodka Zhuravli (only regular variety).

 

  (c)

In case of absence of sufficient goods under the brands mentioned in paragraph
(b) above, the Russian Alcohol Group Companies shall ensure that goods under the
following brands are pledged under the respective Transaction Security
Documents, in any proportion, provided that the total aggregate value of such
goods does not exceed RUR217,000,000 calculated by reference to the balance
sheet value of the

 

46



--------------------------------------------------------------------------------

  goods (excluding VAT): vodka Zhuravli (Special), vodka Zhuravli (Silver),
vodka Parliament (Medovaya s pertsem), vodka Urozhay (all varieties), vodka
Yamskaya (all varieties).

 

2.2 Whitehall Group Companies Obligations

 

  (a) The Whitehall Group Companies shall ensure that the aggregate value of
goods in circulation pledged under the Transaction Security Documents at any
time during the term of the respective Transaction Security Documents is not
less than RUR400,000,000, calculated by reference to the balance sheet value of
the goods (excluding VAT)

 

  (b) Subject to paragraph (c) below, the Whitehall Group Companies shall ensure
that only the goods under the following brands are pledged under the respective
Transaction Security Documents, in any proportion: cognac Hennessy, champagne
Moet & Chandon, champagne Veuve Clicquot, champagne Dom Perignon, Krug, whisky
Glenmorangie.

 

  (c) In case of absence of sufficient goods under the brands mentioned in
paragraph (b) above, the Whitehall Group Companies shall ensure that goods under
the following brands are pledged under the respective Transaction Security
Documents, in any proportion, provided that the total aggregate value of such
goods does not exceed RUR200,000,000 calculated by reference to the balance
sheet value of the goods (excluding VAT): whisky Glen Clyde, tequila Jose
Cuervo, vine Concha Y Toro, vine Paul Masson, vine Pascual Toso provided that
the above amount of RUR200,000,000 shall be increased to RUR400,000,000 if the
Whitehall Group Companies have no effective distribution contract with Moet
Hennessy Distribution Rus LLC for the distribution of Moet Hennessy Distribution
Rus LLC products.

 

2.3 Obligation to Replenish

If during the term of the Transaction Security Documents the obligations in
paragraphs 2.1 (Russian Alcohol Group Companies Obligations) or 2.2 (Whitehall
Group Companies Obligations) above are not complied with (as regards compliance
with the value and range of the pledged goods), the relevant Obligors shall
replenish the pledged goods so that their aggregate value is equal to the
required amount or to otherwise restore compliance with paragraphs 2.1 or 2.2
within 10 calendar days following notification to that effect given by the
Lender to the relevant Obligors, and in such event, for all purposes under the
Finance Documents, no breach of this Schedule 4 (or clause 15.3 (Terms of
Collateral) shall have occurred.

 

47



--------------------------------------------------------------------------------

Signatures

 

BORROWER       CENTRAL EUROPEAN DISTRIBUTION CORPORATION     }        

/s/ Grant Winterton

Name:  

Grant Winterton

      Title:  

CEO CEDC

      Address:  

6 Bobrowiecka St

     

Warsaw, Poland

     

 

      Fax:  

+48 22 45 66 001

      Attention:  

CEO

     



--------------------------------------------------------------------------------

GUARANTORS       CEDC FINANCE CORPORATION, LLC     }        

/s/ Grant Winterton

Name:  

Grant Winterton

      Title:  

CEO CEDC

      Address:  

6 Bobrowiecka St

          Warsaw, Poland      

 

      Fax:  

+48 22 45 66 001

      Attention:  

CEO

     



--------------------------------------------------------------------------------

BOLS HUNGARY KFT     }        

/s/ Mariusz Chrobot

Name:  

Mariusz Chrobot

      Title:  

Managing Director

      Address:  

Alkotas u. 50

          1123 Budapest           Hungary       Fax:  

+361 325 25 01

      Attention:  

Managing Director

     



--------------------------------------------------------------------------------

COPECRESTO ENTERPRISES LIMITED     }        

/s/ Grant Winterton

Name:  

Grant Winterton

      Title:  

CEO CEDC

      Address:  

6 Bobrowiecka St

          Warsaw, Poland      

 

      Fax:  

+48 2245 66 001

      Attention:  

CEO

     



--------------------------------------------------------------------------------

OOO PARLIAMENT DISTRIBUTION     }        

/s/ Vladimir Filipstev

Name:  

Vladimir Filipstev

      Title:  

General Director of Managing Company

      Address:  

Russian Federation, 143916,

     

Moscow region, Balashika town,

     

Saltykovka micro-district, Popovka str., 5

      Fax:  

7 495 791 8090

      Attention:  

Vladimir Filipstev

     



--------------------------------------------------------------------------------

CEDC INTERNATIONAL SP. Z O.O.     }        

/s/ Evangelos Evangelou

Name:  

Evangelos Evangelou

      Title:  

President of the Management Board

      Address:  

ul. Kowanowska 48

          64-600 Oborniki, Wielkopolskie           Poland       Fax:  

+48 61 297 4301

      Attention:  

President

     



--------------------------------------------------------------------------------

OOO WHITEHALL-CENTER     }        

/s/ Evgeny Polischuk

Name:  

Evgeny Polischuk

      Title:  

General Director

      Address:  

33 bild 5, Dmitrovskoe shosse,

          Moscow, 127550, Russia      

 

      Fax:  

+7 495 786 7600

      Attention:  

Evgeny Polischuk

     



--------------------------------------------------------------------------------

OOO WH IMPORT COMPANY     }        

/s/ Mikhail Polyakov

Name:  

Mikhail Polyakov

      Title:  

Director

      Address:  

B. Akademicheskaya 5A,

          Moscow           Russia 125299       Fax:  

+7 (495) 937 9581

      Attention:  

M. Polyakov

     



--------------------------------------------------------------------------------

OOO WHITEHALL SEVERO-ZAPAD     }        

/s/ Kolegov Perfiri

Name:  

Kolegov Perfiri

      Title:  

General Director

      Address:  

197343

     

St. Petersburg

     

street Serdobolskaya, 7

      Fax:  

(812) 492-00-47

      Attention:  

General Director

     



--------------------------------------------------------------------------------

OOO WHITEHALL-SAINT- PETERSBURG     }        

/s/ Mehtiev Ruslan

Name:  

Mehtiev Ruslan

      Title:  

General Director

      Address:  

197343, St-Petersburg, street

     

Serdobolskaya, 7

     

 

      Fax:  

(812) 492-00-47

      Attention:  

General Director

     



--------------------------------------------------------------------------------

OOO PARLIAMENT PRODUCTION     }        

/s/ Vladimir Filipstev

Name:  

Vladimir Filipstev

      Title:  

General Director of Managing Company

      Address:  

Russian Federation, 143916,

     

Moscow region, Balashika town,

     

Saltykovka micro-district, Popovka str, 5

      Fax:  

7 495 791 8090

      Attention:  

Vladimir Filipstev

     



--------------------------------------------------------------------------------

OOO WH ROSTOV-NA-DONU     }        

/s/ Stefan Kulyaginov

Name:  

Kulyaginov Stefan

      Title:  

General Director

      Address:  

54-54a z., 104/29, Ulitsa Bolshaya

     

Sadovaya, Rostov-on-Don, 544006

     

 

      Fax:  

(863) 219-19-60

      Attention:  

Kulyaginov Stefan

     



--------------------------------------------------------------------------------

BRAVO PREMIUM LLC     }        

/s/ Elena Khrustaleva

Name:  

Elena Khrustaleva

      Title:  

General Director

      Address:  

St. Petersburg, Russia

     

Liter A, 5214 Kuznetsovskaya str.

     

 

      Fax:  

+7 812 336 4886

      Attention:  

General Director

     



--------------------------------------------------------------------------------

JSC “DISTILLERY TOPAZ”     }        

/s/ Vladimir Filipstev

Name:  

Vladimir Filipstev

      Title:  

General Director of Managing Company

      Address:  

Russian Federation, 141200,

     

Moscow region, Pushkino town,

     

Oktyabrskaya str., 46

      Fax:  

7 495 993 3336

      Attention:  

Vladimir Filipstev

     



--------------------------------------------------------------------------------

JSC “RUSSIAN ALCOHOL GROUP”     }        

/s/ Vladimir Filipstev

Name:  

Vladimir Filipstev

      Title:  

General Director

      Address:  

Russia, 129344, Moscow,

     

Eniseyskaya str., 1

     

Bldg 1

      Fax:  

7 495 6442010

      Attention:  

Vladimir Filipstev

     



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY “THE TRADING HOUSE RUSSIAN ALCOHOL”     }        

/s/ Ryan Lee

Name:  

Ryan Lee

      Title:  

General Director

      Address:  

3 Krasnaya Sosna Str. Moscow

     

1293377 Russia

     

 

      Fax:  

+7 495 642 8283

      Attention:  

General Director

     



--------------------------------------------------------------------------------

LION/RALLY LUX 1 S.A.     }        

/s/ Grant Winterton

Name:  

Grant Winterton

      Title:  

CEO CEDC

      Address:  

6 Bobrowiecka St

          Warsaw, Poland      

 

      Fax:  

+48 22 45 66 001

      Attention:  

CEO

     

 

LION/RALLY LUX 1 S.A.     }        

/s/ Richard Brekelmans

Name:  

Richard Brekelmans

      Title:  

Director B

      Address:  

13-15 Avenue de la Liberté,

      L-1931 Luxembourg      

 

      Fax:  

+352 268 901 69

      Attention:  

Director

     



--------------------------------------------------------------------------------

LION/RALLY LUX 2 SARL     }        

/s/ Grant Winterton

Name:  

Grant Winterton

      Title:  

CEO CEDC

      Address:  

6 Bobrowiecka St

          Warsaw, Poland      

 

      Fax:  

+48 22 45 66 001

      Attention:  

CEO

     

 

LION/RALLY LUX 2 SARL     }        

/s/ Richard Brekelmans

Name:  

Richard Brekelmans

      Title:  

Manager B

      Address:  

13-15 Avenue de la Liberté,

     

L-1931 Luxembourg

     

 

      Fax:  

+352 268 901 69

      Attention:  

Manager

     



--------------------------------------------------------------------------------

LION/RALLY LUX 3 SARL     }        

/s/ Grant Winterton

Name:  

Grant Winterton

      Title:  

CEO CEDC

      Address:  

6 Bobrowiecka St

          Warsaw, Poland      

 

      Fax:  

+48 22 95 66 001

      Attention:  

CEO

     

 

LION/RALLY LUX 3 SARL     }        

/s/ Richard Brekelmans

Name:  

Richard Brekelmans

      Title:  

Manager B

      Address:  

13-15 Avenue de la Liberté,

     

L-1931 Luxembourg

     

 

      Fax:  

+352 268 901 69

      Attention:  

Manager

     



--------------------------------------------------------------------------------

MID-RUSSIAN DISTILLERIES     }        

/s/ Arsen Oganesean

Name:  

Arsen Oganesean

      Title:  

General Director

      Address:  

129344 Moscow Region

          Moscow, Eniseyskaya St. 1-1      

 

      Fax:  

7 495 644 2010

      Attention:  

Arsen Oganesean

     



--------------------------------------------------------------------------------

OOO “GLAVSPIRTTIREST”     }        

/s/ Vladimir Filipstev

Name:  

Vladimir Filipstev

      Title:  

General Director of Managing Company

      Address:  

Russian Federation, 141200,

     

Moscow region, Pushkino town,

     

Oktyabrskaya str., 46

      Fax:  

+ 7 495 644 2010

      Attention:  

Vladimir Filipstev

     



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY TH RUSSIAN ALCOHOL NORTH-WEST     }        

/s/ Ryan Lee

Name:  

Ryan Lee

      Title:  

General Director

      Address:  

Letler A 15213

     

Kuznetsovskaya st. St. Petersburg

     

 

      Fax:  

+7 812 336 4886

      Attention:  

General Director

     



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY TH RUSSIAN ALCOHOL SIBERIA     }        

/s/ Ryan Lee

Name:  

Ryan Lee

      Title:  

General Director

      Address:  

630559 Russian Federation

     

Novosibirsk region, Sibirsky LV2 Industrial area No.1

     

Novosibirsk district, Koltsovo Industrial Settlement No.1

      Fax:  

+7 383 363 33 98

      Attention:  

General Director

     



--------------------------------------------------------------------------------

PREMIER DISTRIBUTION COMPANY     }        

/s/ Sergey Pushchenskiy

Name:  

Sergey Pushchenskiy

      Title:  

Director

      Address:  

Building A

     

2nd Konstantinovskaya Street, Kyiv,

     

Ukraine 04071

      Fax:  

+380 44 569 62 62

      Attention:  

Director

     



--------------------------------------------------------------------------------

LENDER       ROUST TRADING LTD     }        

/s/ Nelia Nuriakhmetova

Name:  

Nelia Nuriakhmetova

      Title:  

Director

      Address:  

Roust Trading Ltd. 25 Belmont

     

Hills Drive, Warwick WK 06, Bermuda

     

 

      Fax:  

(1441) 236-1984

      Attention:  

Mr. Wendell Hollis

     